Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to RCE filed on 7/18/2022. Claims 1, 10 and 19 are independents. Claims 1, 10 and 19 are amended. Claims 1-20 are currently pending.

Response To Argument
Applicant’s arguments with respect to the rejections to claims 1-20 under 35 U.S.C. 103 are persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement for allowance: 
This communication warrants No Examiner's Reason for Allowance, Applicant Remarks filed on 7/18/2022 on pp.7-11 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday-Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437